           Case 2:20-cv-00579-JCM-DJA Document 43
                                               41 Filed 11/13/20
                                                        10/29/20 Page 1 of 3




1
     Price Law Group, APC
     5940 S. Rainbow Blvd., Suite 3014
2    Las Vegas Nevada, 89118
3    Phone: 702-794-2008
     alpert@pricelawgroup.com
4

5    Steven A. Alpert, NV Bar #8353
     Attorneys for Plaintiff,
6    Mark Smitherman
7
                          UNITED STATES DISTRICT COURT
8                              DISTRICT OF NEVADA
9

10   MARK SMITHERMAN,                          Case No.: 2:20-cv-00579-JCM-DJA
11                Plaintiff,
                                               STIPULATION AND ORDER OF
12         v.                                  DISMISSAL OF DEFENDANT
13
                                               EXPERIAN INFORMATION
     EXPERIAN INFORMATION                      SOLUTIONS, INC
14   SOLUTIONS, INC, EQUIFAX
15
     INFORMATION SERVICES, LLC,
     TRANS UNION, LLC, SYNCHRONY
16   BANK, AND PORTFOLIO
17   RECOVERY ASSOCIATES, LLC.

18                Defendants.
19

20         Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Mark Smitherman
21   and Defendant Experian Information Solutions, Inc.(“Experian”), by and through
22   undersigned counsel, hereby stipulate that all claims against Experian, shall be
23   dismissed from this action with prejudice. The parties shall bear their own
24
     attorneys’ fees and costs.
25
     //
26
     //
27
     //
28



                                             -1-
          STIPULATION OF DISMISSAL OF DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC
         Case 2:20-cv-00579-JCM-DJA Document 43
                                             41 Filed 11/13/20
                                                      10/29/20 Page 2 of 3




1
                                         RESPECTFULLY SUBMITTED,

2                                        PRICE LAW GROUP, APC
3
     DATED: October 29, 2020             /s/Steven A. Alpert
4                                        Steven A. Alpert, NV Bar #8353
                                         5940 S. Rainbow Blvd., Suite 3014
5                                        Las Vegas Nevada, 89118
6
                                         Phone: 702-794-2008
                                         alpert@pricelawgroup.com
7                                        Attorneys for Plaintiff,
                                         Mark Smitherman
8

9                                        NAYLOR & BRASTER
10
                                         /s/ Andrew J. Sharples
11                                       Jennifer L. Braster
                                         Nevada Bar No. 9982
12
                                         Andrew J. Sharples
13                                       Nevada Bar No. 12866
                                         1050 Indigo Drive, Suite 200
14
                                         Las Vegas, NV 89145
15
                                         Katherine A. Neben
16                                       Nevada Bar No. 14590
17                                       JONES DAY
                                         3161 Michelson Drive, Suite 800
18
                                         Irvine, CA 92612
19
                                         Attorneys for Defendant
20
                                         Experian Information Solutions, Inc.
21

22                                 IT IS SO ORDERED:
23
                                   _______________________________________
24
                                   UNITED STATES DISTRICT COURT JUDGE
25
                                              November 13, 2020
                                   DATED: _______________________________
26

27

28



                                           -2-
        STIPULATION OF DISMISSAL OF DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC
           Case 2:20-cv-00579-JCM-DJA Document 43
                                               41 Filed 11/13/20
                                                        10/29/20 Page 3 of 3




1
                               CERTIFICATE OF SERVICE

2            I hereby certify that on October 29, 2020, I electronically filed the foregoing
3    with the Clerk of the Court using the ECF system, which will send notice of such
     filing to all attorneys of record in this matter.
4

5    /s/Diego Sanchez
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            -3-
         STIPULATION OF DISMISSAL OF DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC
